Appeal from a decision and award of the Workmen’s Compensation Board. Claimant suffered frostbite of his fingers while working as a chauffeur in snow removal for the City of New York on December 30, 1947. As a result of this exposure there is medical opinion that he underwent a vasomotor disturbance of his hands which caused a partial disability. The only medical proof of the extent of this disability is that claimant should not work exposed to temperatures below freezing. All the medical proof is that he can work safely in temperatures above freezing. The board found that claimant’s earning capacity was reduced to 60% of his earning capacity prior to the disability. The substantial evidence does not sustain disability in this degree. Decision and award reversed and the claim remitted to the board for its further consideration, with costs to the appellant against the Workmen’s Compensation Board. Foster, P. J., Bergan, Coon, Halpern and Imrie, JJ., concur.